Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 5/17/2021. Claims 1, 6, 13-, and 20 have been amended. Claims 2, 3, 5, 9, 16, 17, and 19 have been canceled.  Claims 1, 4, 6-8, 10-15, 18, and 20 remain pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1, 4, 6-8, 10-15, 18, and 20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 9 that the claims are not directed to an abstract idea on the basis that they recite “the training, generation, and application of a machine learning-generated model to produce a definitive result.” Examiner respectfully disagrees based on the specifics of how the training, model generation, and application within the abstract idea are presently recited in the claims as explained below.
Claims 1, 15, and 20 recite in relevant part, “machine learning, by the one or more processors, based on comparing the continuously obtained data related to the physical activities performed by the individual prior to the first time to the continuously obtained data related to the physical activities performed by the individual subsequent to the first time, impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual;”
based on machine learning the impacts, generating, by the one or more processors, a data structure comprising expected deviations from the baseline behavioral patterns of the individual, when the individual has consumed the substance, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations…wherein the predictive model was trained utilizing training data comprising the impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual;”
determining, by the one or more processors, based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations, and an interval subsequent to the second time in which the individual will exhibit the one or more behaviors;”. 
While the claim does recite that the model was trained utilizing training data comprising the impacts of the consumption of the substance at the first time based on the identified baseline behavioral patterns of the individual, the role and specific functions of machine learning and the model itself are attenuated from the overall function of determining the probability that the individual will exhibit one or more behaviors.
The claim first recites “machine learning” the impacts of the consumption of the substance, which Examiner notes is an improper use of the term machine learning and is construed as merely applying machine learning in any capacity to determine the impacts. A data structure “comprising” the predictive model is then generated which is only recited as “to utilize in” determining the one or more possibilities. The claim does not clearly set out what model is being trained or what functionality the model is being trained to perform, and instead only 
Examiner also notes that the term “machine learning” is not a verb, which is how it is used in the claims, and that this further makes unclear what specific functions being performed using machine learning.
Given the above issues, the role of machine learning, the model, and training of the model, does not rise above instructions to implement the functions of the abstract idea using computers as tools.
The rejection of claims 1, 4, 6-8, 10-15, 18, and 20 under 35 U.S.C. 101 is therefore maintained.

B.	Applicant’s arguments with respect to the previous rejection of claims 1-7, 9-13, and 15-20 under 35 USC 112(b) have been fully considered and are persuasive based on the claims reciting both that the data is continually obtained and obtained contemporaneously with the engagement of the individual in the physical activities. While claims 1, 15, and 20 do not explicitly recite the activities performed prior to the first time and the activities performed subsequent to the first time, the scope of subject matter encompassed by the claim is not rendered ambiguous. The corresponding rejection has been withdrawn. 

claims 1, 4, 6-8, 10-15, 18, and 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant asserts starting on page 11 that Hanson and Firminger do not teach “determining, by the one or more processors, based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations, and an interval subsequent to the second time in which the individual will exhibit the one or more behaviors." Applicant asserts that Firminger does not render obvious applying a model on the basis that Firminger “arguably operates on a simplistic principle that is something happens once, it could happen again” and that “recording a very specific behavior, i.e., the user got drunk after 5 shots or the user got depressed when it rained, is not analogous to applying a trained model to determined "a probability that the individual will exhibit one or more behaviors comprising the expected deviations, and an interval subsequent to the second time in which the individual will exhibit the one or more behaviors.” Examiner respectfully disagrees. Examiner first notes that Firminger is only relied upon to teach applying a predictive model to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors, and that Hanson is relied upon to disclose applying the data structure to determine a probability that the individual will exhibit one or more behaviors comprising the expected deviations.
Applicant asserts that “understanding that an identical situation could happen again is not the same as determining "expected deviations" and applying a predictive model to determine a probability of the "expected deviations."” However, recording a specific behavior and using that behavior to learn that the behavior may happen again, i.e. a form of expected deviations, is within the scope of claim limitations as recited. Examiner notes that the claim only broadly 
Claims 1, 15, and 20 only broadly recite the data structure as “comprising a predictive model to utilize in determining one or more probabilities,” that the model was trained “utilizing” training data comprising the impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual, and determining “based on applying the data structure” a probability that the individual will exhibit one or more behaviors comprising the expected deviations.” These limitations only broadly recite the data structure and model as generally used as part of these respective functions and do not set out specifics of the model or its capabilities beyond its general use in the probability determination.
Applicant does not provide separate arguments with respect to claims 15 and 20 beyond those addressed above with respect to claim 1. 
The rejection of claims 1, 4, 6-8, 10-15, 18, and 20 under 35 U.S.C. 103 is maintained.

Claim Objections
Claims 1, 13-15, and 20 are objected to because of the following informalities: 
Claim 1 recites “machine learning…baseline behavioral patterns of the individual,” “machine learning…impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual,” and “based on machine learning the impacts” in lines 10-11 and 16-21. Examiner notes that the term “machine learning” is a verb, while 
Claims 15 and 20 are objected to on the same grounds as explained above with respect to claim 1.
Claim 13 recites “machine learning…the additional training data” in lines 5 and 6, which is objected to on the same basis explained above with respect to claim 1.
Claim 14 recites “machine learning the additional training data” in line 2, which is objected to on the same basis explained above with respect to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-8, 10-15, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 4, 6-8, and 10-14 are drawn to a method, claims 15 and 18 are drawn to a computer program product comprising a computer readable storage medium, and claim 20 is drawn to a system, each of which is within the four statutory categories. Examiner notes paragraph 88 of Applicant’s specification as originally filed which defines a computer readable storage medium as excluding non-transitory Claims 1, 4, 6-8, 10-15, 18, and 20  are further directed to an abstract idea on the grounds set out in detail below. 

Step 2A(1)
Claim 1 recites, in part, performing the steps of 
continuously obtaining data related to physical activities performed by an individual, wherein a portion of the data related to the physical activities performed by the individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings, wherein the data related to the related to the physical activities is collected contemporaneously with engagement of the individual in the physical activities;
learning baseline behavioral patterns of the individual, based on cognitively analyzing the data to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities; 
obtaining data indicating consumption of a substance by the individual at a first time; 
learning, based on comparing the continuously obtained data related to the physical activities performed by the individual prior to the first time to the continuously obtained data related to the physical activities performed by the individual subsequent to the first time, impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual; 
based on learning the impacts, generating a data structure comprising expected deviations from the baseline behavioral patterns of the individual, when the individual has consumed the substance, wherein the data structure comprises a predictive model to utilize in determining 
obtaining data indicating consumption of the substance by the individual at a second time;
determining based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations, and an interval subsequent to the second time in which the individual will exhibit the one or more behaviors; and
based on the probability exceeding a pre-defined threshold, transmitting the probability and the interval subsequent to the second time, to the individual.

The above claim is directed to a method of organizing human activity in the form of managing personal behavior, and are therefore directed to an abstract idea. Fundamentally the process is that of analyzing data regarding the behavior of an individual before and after they consume a substance, and using changes in behavior to predict if and when the user’s behavior will change again subsequent to consuming the substance. Examiner notes paragraphs 1 and 2 of Applicant’s specification as originally filed which detail how individuals are provided with predictive information about the effect of consuming information so that they can make decisions about what activities to engage in. 
The claim is also directed to a mental process. The above functions of continuously obtaining data regarding the behavior of an individual before and after they consume a substance, determining changes in behavior from a baseline, and using changes in behavior to predict if and when the user’s behavior will change again subsequent to consuming the substance could all be performed in the human mind with the aid of a pen and paper.

Independent claims 15 and 20 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claim 1 additionally recites 1) one or more processors as performing machine learning functions for identifying baseline behavioral patterns and impacts of the consumption of the substance at the first time, as well as the functions of obtaining the data indicating consumption at a second time, the probability determination, and transmitting the probability and interval, 2) one or more sensors proximate to the individual used to obtain the data related to physical activities performed by the individual, and 3) a computing device comprising a portion of the one or more sensors which is used to receive the probability and interval.
Claim 15 similarly additionally recites 1) a computer readable storage medium as storing executable instructions, 2) one or more processors as executing instructions to perform machine learning functions for identifying baseline behavioral patterns and impacts of the consumption of the substance at the first time, as well as the functions of obtaining the data indicating consumption at a second time, the probability determination, and transmitting the probability and interval, 3) one or more sensors proximate to the individual used to obtain the data related to physical activities performed by the individual, and 4) a computing device comprising a portion of the one or more sensors which is used to receive the probability and interval.


Paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processor, memory, and instructions are all described broadly as generic computer processors, forms of computer storage, and stored executable instructions. Paragraphs 15, 32, and 35 describe the sensors as comprising a variety of possible sensor types broadly described as providing data such as body movement, light, noise, and physiological data. Each of the above elements is given its broadest reasonable interpretation as encompassing generic computing elements or data collection devices.
Paragraphs 34, 46, and 48 of the specification only provide a generic description of the computing device comprising a portion of the one or more sensors in the same language utilized in the claim. Given the general description of the device, it is given its broadest reasonable interpretation as a generic computing device. 
The use of general purpose computing devices, such as processors, memory, and general computing devices, to implement functions within the abstract idea such as collection, analysis 

With respect to the recitation of “machine learning…baseline behavioral patterns of the individual” and “machine learning…impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns,” paragraphs 10-12 provide only a very generalized statement that “machine learning” is used in the determination of baseline behavioral patterns and impacts of the consumption of the substance. Claims 1, 15, and 20 similarly only broadly and generically recite the use of machine learning in these functions. The generic use of “machine learning” to perform these functions as presently recited only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application.
Likewise, the recitation of “wherein the predictive model was trained utilizing training data comprising the impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual” does not incorporate the application of machine learning in a manner that integrates the abstract idea into a practical application. Firstly, the role of the “predictive model” in the abstract idea is merely recited as “to utilize in” determining the one or more probabilities, which only sets out a general purpose of the model and does not clearly set out the specific functionality of the model as part of that determination. Secondly, stating that the model “was trained utilizing training data comprising the impacts of the consumption of the substance” also does not clearly set out the functionality of the model, but rather only broadly describes a certain type of data that was used in creating the model. 

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 15, and 20 only recite the one or more processors, one or more sensors, computing device comprising a portion of the one or more sensors, machine learning, computer readable medium, and memory as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 4 and 18 recite monitor biometrics, behaviors, and motion of the individual when the individual is engaged in the physical activities. These limitations fall within the scope of the abstract idea as set out above. 
Claims 4 and 18 additionally recite one or more sensors as performing the function of monitoring the biometrics, behaviors, and motion of the individual.
As addressed above, paragraphs 15, 32, and 35 describe the sensors as comprising a variety of possible sensor types broadly described as providing data such as body movement, light, noise, and physiological data. Each of the above elements is given its broadest reasonable interpretation as encompassing generic data collection devices.
The use of general purpose computing devices to implement data collection functions only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 6 additionally recites wherein the computing device comprising the portion of the one or more sensors is an Internet of Things device.
Paragraphs 9, 13, and 14 describe “Internet of Things” devices broadly as encompassing various computing devices and sensors with which the user may interact, such as fitness trackers, entertainment devices, and other networked computing devices. An “Internet of Things” device is therefore given its broadest reasonable interpretation as a device which communicates with other devices via a network.
However, the use of networked general purpose computing devices to implement functions within the abstract idea such as collection data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to 

Claim 7 recites wherein the data indicating consumption of the substance by the individual at the first time comprises contextual data describing the consumption. These limitations fall within the scope of the abstract idea as set out above. 

Claim 8 recites wherein the contextual data comprises a quantity of the substance consumed by the individual at the first time. These limitations fall within the scope of the abstract idea as set out above. 

Claim 10 recites wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining a schedule of planned consumption times for the substance, wherein the first time comprises a planned consumption time, wherein the schedule is accessible via a resource. These limitations fall within the scope of the abstract idea as set out above. 
Claim 10 additionally recites one or more processors used to obtain the schedule, a computing resource and a communication connection to the computing resource as making the schedule accessible, and the computing resource being communicatively coupled to the one or more processors.
As addressed above, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors. 
Paragraphs 17 and 40 describe the computing resource as a general treatment scheduling system including an electronic medical record, which may be implemented as a cloud computing 
The use of such general purpose computing devices to implement functions within the abstract idea such as the storage and provision of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 11 additionally recites wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining, by the one or more processors, the data from a device selected from the group consisting of: at least one sensor of the one or more sensors and an image capture device proximate to the individual.
Paragraphs 13 and 17 broadly describe the use of “various sensors, cameras (or other image capture devices)…to identify a substance consumed by the individual” as well as the use of sensors on personal computing devices and image capture devices proximate to the user. Given the generic description of each component, the sensors, personal computing device, and image capture device are each given their broadest reasonable interpretation as a generic sensing device and/or computing device. 
The use of such general purpose computing devices to implement functions within the abstract idea such as the acquisition of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 12 additionally recites wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises capturing, by the one or more processors, the data from a personal computing device utilized by the individual, wherein the one or more processors are communicatively coupled to the personal computing device.
As addressed above, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors. 
Paragraph 17 only generically describes “personal computing devices” and communication of the system with such devices, and paragraph 33 describes the personal computing device as including any of a mobile phone, personal fitness tracker, or other such device. 
The use of general purpose computing devices such as processors and personal computing devices to implement functions within the abstract idea such as the acquisition of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 13 recites obtaining additional training data related to one or more additional behaviors experienced by other individuals after consuming the substance; cognitively analyzing the additional training data by applying the predictive model to determine if the additional data is consistent with the baseline behavioral patterns; and based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating the one or more behaviors to include a portion of the one or more additional behaviors. These limitations fall within the scope of the abstract idea as set out above. 
 additionally recites one or more processors as performing the functions of obtaining the additional data, analyzing the additional data, and updating the behaviors based on the analysis, as well as “machine learning…the additional training data” to perform the function of determining if the additional data is consistent with the baseline patterns. 
As addressed above with respect to claims 1 and 15, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors. 
Paragraph 22 broadly states that a learning agent is used to update the model based on additional side effect data. Similarly to as addressed above with respect to claims 1, 15, and 20, the generic use of “machine learning” to perform functions such as updating the behaviors as presently recited only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application.
The use of general purpose computing devices to implement functions within the abstract idea such as collection and analysis of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 14 recites updating the model, based on the additional data. These limitations fall within the scope of the abstract idea as set out above. 
Claim 14 additionally recites one or more processors as performing the function of updating the model based on “machine learning” the additional data.

As addressed above with respect to claims 1 and 15, paragraphs 56-59, 87, and 88 of the specification as originally filed describe a computing system for implementing the claimed subject matter, where the processors are described broadly as generic computer processors. 
Paragraph 22 broadly states that a learning agent is used to update the model based on additional side effect data. Similarly to as addressed above with respect to claims 1, 15, and 20, the generic use of “machine learning” to perform functions such as updating the behaviors as presently recited only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application.
The use of general purpose computing devices to implement functions within the abstract idea such as analysis of data only amounts to instructions to implement the abstract idea using computers and machines as tools, and is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the contextual data" in line 1.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite any contextual data. While claim 7 recites contextual data, Examiner notes that claim 8 does not depend from claim 7.

Claim 14 recites the limitation "the additional training data" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite any “additional training data.” While claim 13 recites additional training data, Examiner notes that claim 14 does not depend from claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 8, 10-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US Patent Application Publication 2012/0313785) in view of Firminger et al (US Patent Application Publication 2010/0131602) and Walsh et al (US Patent Application Publication 2016/0052391).

With respect to claim 1
continuously obtaining, by one or more processors ([20], [80], [105], and [143] describe the system performing the functions using one or more processors), data related to physical activities performed by an individual from one or more sensors proximate to the individual ([66], [70], [104], [106], and [107] describe collecting activity data related to an individual using various sensors), wherein a portion of the data related to the physical activities performed by the individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings ([61] describes the sensors as including a blood pressure sensor and a blood glucose sensor, i.e. physiological data and blood pressure, a temperature sensor and a light sensor; [113] describes movement sensors measuring activity of the patient when the patient should be asleep, i.e. activity indicating a restful or active state), wherein the data related to the related to the physical activities is collected by the one or more sensors contemporaneously with engagement of the individual in the physical activities ([113] describes movement sensors measuring activity of the patient when the patient should be asleep, i.e. activity indicating a restful or active state, where the data is being collected at the same time the user is sleeping or awake);

machine learning, by the one or more processors, baseline behavioral patterns of the individual, based on cognitively analyzing, by the one or more processors, the data to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities ([107], [119], and [124] describe analyzing the data to establish baseline patterns prior to a user taking a medication, i.e. machine learning baseline behavioral patterns of the individual. Examiner notes that the broadest reasonable interpretation of machine learning encompasses a computerized system identifying patterns based on supplied information);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([38], [59], and [65] describe sensors detecting that a user has consumed medication);

machine learning, by the one or more processors, based on comparing the continuously obtained data related to the physical activities performed by the individual prior to the first time to the continuously obtained data related to the physical activities performed by the individual subsequent to the first time, impacts of the consumption of the substance at the first time on the baseline behavioral patterns of the individual ([66], [107], [109], [110], [113], [119], and [124] describe the system analyzing behavioral data and identifying changes in a user’s behavior and activities based on the prior collected data and current data. As noted above, the broadest reasonable interpretation of “machine learning” encompasses computer analysis of data to identify patterns or deviations based on learned information); 

based on machine learning the impacts, accessing, by the one or more processors, a data structure comprising expected deviations from the baseline behavioral patterns of the individual, when the individual has consumed the substance, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles that describe the expected behavior of the patient subsequent to taking the medication);

obtaining, by the one or more processors, data indicating consumption of the substance by the individual at a second time ([59] and [60] describe the system monitoring when the patient consumes medication, and [17], [136], and [140] describe the system tracking and storing a history of the patient’s medication consumption, i.e. the system receives data indicating medication consumption at least a second time);

determining, by the one or more processors, based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles to predict whether the behavior of the patient is expected to change subsequent to taking the medication; [119] provides an example where the profiles are used to predict an expected deviation in the patient bathroom activities),

but does not expressly disclose:
generating the data structure comprising the predictive model based on determining the impacts, wherein the predictive model was trained utilizing training data comprising the impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual,
the data structure comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors, and determining an interval subsequent to the second time in which the individual will exhibit the one or more behaviors;
based on the probability exceeding a pre-defined threshold, transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors.

However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance, wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual ([44], [46]-[49], [54], [61], [63], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in a user’s behavior, i.e. a predictive model trained on the impacts of consuming the substance on the baseline patterns of the user; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey), to generate and apply a predictive model to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey), and to transmit a probability and the interval subsequent to consumption, to the individual, via a computing device comprising a portion of one or more sensors ([102], [103], [116], [261], and [265] describe presenting, to the user, the prediction of future action made based on the user's consumption of a substance via a user's handheld device; [64], [69],and [82] describe the handheld device comprising a set of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Hanson to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson already discloses accessing and using a data structure comprising expected deviations from baseline behavioral patterns of an individual when the individual has consumed a substance as well as using a predictive model to determine whether the individual will exhibit one or more behaviors comprising the expected deviations, and generating that data structure as well as the model including determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual as taught by Firminger would perform that same function in Hanson, making the results predictable to one of ordinary skill in the art (MPEP 2143).


However, Walsh teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a message to an individual regarding a probability and interval of behavior if the probability exceeds a predefined threshold ([41], [42], [44], and [48] describe sending an alert to a user if the chance of the user currently being drowsy is above a threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to transmit the message to the individual regarding the probability and interval of behavior if the probability exceeds a pre-defined threshold taught by Walsh since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. As noted above, Hanson and Firminger already teach or render obvious transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors, and doing so based on the probability exceeding a pre-defined threshold as taught by Walsh would perform that same function in the combination of Hanson and Firminger, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 4, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses: 
wherein the one or more sensors monitor biometrics, behaviors, and motion of the individual when the individual is engaged in the physical activities ([61], [66], [81], [113], and [119] describe the biometric sensors, motion sensors, and pressure sensors monitoring various biometrics, behaviors of the patient, and motion).

With respect to claim 7, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses: 
wherein the data indicating consumption of the substance by the individual at the first time comprises contextual data describing the consumption ([65] describes the data indicating the type and quantity of medication taken by the patient).

With respect to claim 8, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses: 
wherein the contextual data comprises a quantity of the substance consumed by the individual at the first time ([65] describes the data indicating the type and quantity of medication taken by the patient).

With respect to claim 10, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses:
wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining, by the one or more processors, a schedule of planned ([31], [72], [78], [95], and [102] describe receiving a medication schedule for the patient), 

wherein the first time comprises a planned consumption time ([31], [72], [78], [95], and [102] describe receiving a schedule for when the patient is to take their medication), 

wherein the schedule is accessible via a communication connection to at least one computing resource ([78] describes the schedule being accessible and downloadable from remote computing devices), and 

wherein the at least one computing resource is communicatively coupled to the one or more processors ([78] describes the system being able to access and download the schedule from the remote computing devices).

With respect to claim 11, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson further discloses:
wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises obtaining, by the one or more processors, the data from a device selected from the group consisting of: at least one sensor of the one or more sensors and an image capture device proximate to the individual ([38], [59], [61], [96], and [101]-[103] describe the system using sensors on pill bottles and a medication tray in addition to an image capturing device to determine whether the patient has taken their medication).

With respect to claim 12
wherein obtaining the data indicating consumption of the substance by the individual at the first time comprises capturing, by the one or more processors, the data from a personal computing device utilized by the individual, wherein the one or more processors are communicatively coupled to the personal computing device ([55], [72], [90], [91], and [118] describe the system receiving input from the patient via a personal computing device confirming compliance with a scheduled medication time).

With respect to claim 13, Hanson/Firminger teach the computer-implemented method of claim 1. Hanson does not expressly disclose: obtaining, by the one or more processors, additional training data related to one or more additional behaviors experienced by other individuals after consuming the substance; machine learning, by the one or more processors, the additional training data, based on cognitively analyzing the data by applying the predictive model to determine if the additional data is consistent with the baseline behavioral patterns; and based on determining that the additional data is inconsistent with the baseline behavioral patterns, updating, by the one or more processors, the one or more behaviors to include a portion of the one or more additional behaviors. 
However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to obtain additional training data related to one or more additional behaviors experienced by other individuals after consuming a substance ([89] and [235] describe obtaining population data regarding experiences of other users after eating, drinking, or taking a substance), machine learn the additional training data based on cognitively analyzing the data by applying a predictive model to determine if the additional data is consistent with baseline behavioral patterns ([49], [54], and [89] describe using the population data as part of generating the correlation model), and update the one or more behaviors to include a portion of the one or more additional behaviors based on determining that the additional data is inconsistent with the baseline behavioral patterns ([49], [54], and [89] describe using the population data as part of generating the correlation model used to predict the subsequent behaviors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Hanson, Firminger, and Walsh to obtain additional training data related to one or more additional behaviors experienced by other individuals after consuming a substance, machine learn the additional training data based on cognitively analyzing the data by applying a predictive model to determine if the additional data is consistent with baseline behavioral patterns, and update the one or more behaviors to include a portion of the one or more additional behaviors based on determining that the additional data is inconsistent with the baseline behavioral patterns as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson, Firminger, and Walsh already teach or render obvious receiving and analyzing behaviors of users after consuming a substance, and including behavior data from other users in that process as taught by Firminger would serve that same function in the combination of Hanson, Firminger, and Walsh, making the results predictable to one of ordinary skill in the art (MPEP 2143).

claim 14, Hanson/Firminger teach the computer-implemented method of claim 8. Hanson does not expressly disclose updating, by the one or more processors, the model, based on machine learning the additional data.
However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to obtain additional data ([89] and [235] describe obtaining population data regarding experiences of other users after eating, drinking, or taking a substance) and update a model based on machine learning the additional data ([49], [54], and [89] describe using the population data as part of generating the correlation model used to predict the subsequent behaviors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Hanson, Firminger, and Walsh to obtain additional data and update a model based on machine learning the additional data as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson, Firminger, and Walsh already teach or render obvious receiving and analyzing behaviors of users after consuming a substance, and updating the model with that data as taught by Firminger would serve that same function in the combination of Hanson, Firminger, and Walsh, making the results predictable to one of ordinary skill in the art (MPEP 2143).

With respect to claim 15, Hanson discloses the claimed computer program product comprising:
a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method ([20], [80], [105], and [143] describe the system performing the functions using a computer readable medium and one or more processors) comprising:
continuously obtaining, by the one or more processors ([20], [80], [105], and [143] describe the system performing the functions using one or more processors), data related to physical activities performed by an individual from one or more sensors proximate to the individual ([66], [70], [104], [106], and [107] describe collecting activity data related to an individual using various sensors), wherein a portion of the data related to the physical activities performed by the individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings ([61] describes the sensors as including a blood pressure sensor and a blood glucose sensor, i.e. physiological data and blood pressure, a temperature sensor and a light sensor; [113] describes movement sensors measuring activity of the patient when the patient should be asleep, i.e. activity indicating a restful or active state), wherein the data related to the related to the physical activities is collected by the one or more sensors contemporaneously with engagement of the individual in the physical activities ([113] describes movement sensors measuring activity of the patient when the patient should be asleep, i.e. activity indicating a restful or active state, where the data is being collected at the same time the user is sleeping or awake);

machine learning, by the one or more processors, baseline behavioral patterns of the individual, based on cognitively analyzing, by the one or more processors, the data to identify baseline behavioral patterns of the individual when the individual is engaged in ([107], [119], and [124] describe analyzing the data to establish baseline patterns prior to a user taking a medication, i.e. machine learning baseline behavioral patterns of the individual. Examiner notes that the broadest reasonable interpretation of machine learning encompasses a computerized system identifying patterns based on supplied information);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([38], [59], and [65] describe sensors detecting that a user has consumed medication);

machine learning, by the one or more processors, based on comparing the continuously obtained data related to the physical activities performed by the individual prior to the first time to the continuously obtained data related to the physical activities performed by the individual subsequent to the first time, impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual ([66], [107], [109], [110], [113], [119], and [124] describe the system analyzing behavioral data and identifying changes in a user’s behavior and activities based on the prior collected data and current data. As noted above, the broadest reasonable interpretation of “machine learning” encompasses computer analysis of data to identify patterns or deviations based on learned information); 

based on machine learning the impacts, accessing, by the one or more processors, a data structure comprising expected deviations from the baseline behavioral patterns of the individual, when the individual has consumed the substance, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the ([108]-[111] describe accessing and applying one or more behavior profiles that describe the expected behavior of the patient subsequent to taking the medication);

obtaining, by the one or more processors, data indicating consumption of the substance by the individual at a second time ([59] and [60] describe the system monitoring when the patient consumes medication, and [17], [136], and [140] describe the system tracking and storing a history of the patient’s medication consumption, i.e. the system receives data indicating medication consumption at least a second time);

determining, by the one or more processors, based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles to predict whether the behavior of the patient is expected to change subsequent to taking the medication; [119] provides an example where the profiles are used to predict an expected deviation in the patient bathroom activities),

but does not expressly disclose:
generating the data structure comprising the predictive model based on determining the impacts, wherein the predictive model was trained utilizing training data comprising the impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual,
the data structure comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or 
based on the probability exceeding a pre-defined threshold, transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors.

However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance, wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual ([44], [46]-[49], [54], [61], [63], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in a user’s behavior, i.e. a predictive model trained on the impacts of consuming the substance on the baseline patterns of the user; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey), to generate and apply a predictive model to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey), and to transmit a probability and the interval subsequent to consumption, to the individual, via a computing device comprising a portion of one or more sensors ([102], [103], [116], [261], and [265] describe presenting, to the user, the prediction of future action made based on the user's consumption of a substance via a user's handheld device; [64], [69],and [82] describe the handheld device comprising a set of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Hanson to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson already discloses accessing and using a data structure comprising expected deviations from baseline behavioral patterns of an individual when the individual has consumed a substance as well as using a predictive model to determine whether the individual will exhibit one or more behaviors comprising the expected deviations, and generating that data structure as well as the model including determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual as taught by Firminger would perform that same function in Hanson, making the results predictable to one of ordinary skill in the art (MPEP 2143).

While the combination of Hanson, Firminger, and Walsh teaches or renders obvious transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors, it does not expressly teach doing so based on the probability exceeding a predefined threshold.
However, Walsh teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a message to an individual regarding a probability and interval of behavior if the probability exceeds a predefined threshold ([41], [42], [44], and [48] describe sending an alert to a user if the chance of the user currently being drowsy is above a threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of Hanson and Firminger to transmit the message to the individual regarding the probability and interval of behavior if the probability exceeds a pre-defined threshold taught by Walsh since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. As noted above, Hanson and Firminger already teach or render obvious transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors, and doing so based on the probability exceeding a pre-defined threshold as taught by Walsh would perform that same function in the combination of Hanson and Firminger, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claim 18 recites limitations similar to those in claim 4, and is rejected on the same grounds set out above with respect to claim 4.

With respect to claim 20, Hanson discloses the claimed system comprising:
a memory, one or more processors in communication with the memory, and program instructions executable by the one or more processors via the memory to perform a method ([20], [80], [105], and [143] describe the system performing the functions using computer readable media storing instructions and one or more processors), the method comprising:
continuously obtaining, by the one or more processors, data related to physical activities performed by an individual from one or more sensors proximate to the individual ([66], [70], [104], [106], and [107] describe collecting activity data related to an individual using various sensors), wherein a portion of the data related to the physical activities performed by the individual is selected from the group consisting of: physiological data, heart rate, blood pressure, blood oxygen saturation, respiration, movement data indicating a restful state, movement data indicating an active state, temperature, ambient light readings, eye focus, and noise readings ([61] describes the sensors as including a blood pressure sensor and a blood glucose sensor, i.e. physiological data and blood pressure, a temperature sensor and a light sensor; [113] describes movement sensors measuring activity of the patient when the patient should be asleep, i.e. activity indicating a restful or active state), wherein the data related to the related to the physical activities is collected by the one or more sensors contemporaneously with ([113] describes movement sensors measuring activity of the patient when the patient should be asleep, i.e. activity indicating a restful or active state, where the data is being collected at the same time the user is sleeping or awake);

machine learning, by the one or more processors, baseline behavioral patterns of the individual, based on cognitively analyzing, by the one or more processors, the data to identify baseline behavioral patterns of the individual when the individual is engaged in each of the physical activities ([107], [119], and [124] describe analyzing the data to establish baseline patterns prior to a user taking a medication, i.e. machine learning baseline behavioral patterns of the individual. Examiner notes that the broadest reasonable interpretation of machine learning encompasses a computerized system identifying patterns based on supplied information);

obtaining, by the one or more processors, data indicating consumption of a substance by the individual at a first time ([38], [59], and [65] describe sensors detecting that a user has consumed medication);

machine learning, by the one or more processors, based on comparing the continuously obtained data related to the physical activities performed by the individual prior to the first time to the continuously obtained data related to the physical activities performed by the individual subsequent to the first time, impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual ([66], [107], [109], [110], [113], [119], and [124] describe the system analyzing behavioral data and identifying changes in a user’s behavior and activities based on the prior collected data and current data. As noted above, the broadest reasonable interpretation of “machine learning” encompasses computer analysis of data to identify patterns or deviations based on learned information); and

based on determining the impacts, accessing, by the one or more processors, a data structure comprising expected deviations from the baseline behavioral patterns of the individual, when the individual has consumed the substance, wherein the data structure comprises a predictive model to utilize in determining one or more probabilities that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles that describe the expected behavior of the patient subsequent to taking the medication);

obtaining, by the one or more processors, data indicating consumption of the substance by the individual at a second time ([59] and [60] describe the system monitoring when the patient consumes medication, and [17], [136], and [140] describe the system tracking and storing a history of the patient’s medication consumption, i.e. the system receives data indicating medication consumption at least a second time);

determining, by the one or more processors, based on applying the data structure, a probability that the individual will exhibit one or more behaviors comprising the expected deviations ([108]-[111] describe accessing and applying one or more behavior profiles to predict whether the behavior of the patient is expected to change subsequent to taking the medication; [119] provides an example where the profiles are used to predict an expected deviation in the patient bathroom activities),

but does not expressly disclose:
generating the data structure comprising the predictive model based on determining the impacts, wherein the predictive model was trained utilizing training data comprising the impacts of the consumption of the substance at the first time on the identified baseline behavioral patterns of the individual,
the data structure comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors, and determining an interval subsequent to the second time in which the individual will exhibit the one or more behaviors;
based on the probability exceeding a pre-defined threshold, transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors.

However, Firminger teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance, wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual ([44], [46]-[49], [54], [61], [63], and [113]-[115] describe generating correlations between consumption of food, medicines, or other substances, and deviations in a user’s behavior, i.e. a predictive model trained on the impacts of consuming the substance on the baseline patterns of the user; [263]-[265] provides a series of examples of generating a correlation predicting that a user will suffer a hangover in response to consuming large amounts of whiskey), to generate and apply a predictive model to determine an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors ([54], [81], and [88] describe the predictive correlations including the temporal relationships and how long after consumption the deviations will happen; [263]-[265] describe examples where the hangover, i.e. the deviation, is predicted to occur the day after consumption of the whiskey), and to transmit a probability and the interval subsequent to consumption, to the individual, via a computing device comprising a portion of one or more sensors ([102], [103], [116], [261], and [265] describe presenting, to the user, the prediction of future action made based on the user's consumption of a substance via a user's handheld device; [64], [69],and [82] describe the handheld device comprising a set of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the system of Hanson to generate a data structure comprising a predictive model to utilize in determining expected deviations from baseline behavior after consuming a substance and wherein the predictive model was trained utilizing training data comprising impacts of consumption of the substance at the first time on identified baseline behavioral patterns of the individual and comprising a predictive model to utilize in determining an interval subsequent to consuming the substance in which the individual will exhibit the one or more behaviors as taught by Firminger since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Hanson already discloses accessing and using a data structure comprising expected deviations from baseline behavioral patterns of an individual when the 

While the combination of Hanson and Firminger teach or renders obvious transmitting, by the one or more processors, the probability and the interval subsequent to the second time, to the individual, via a computing device comprising a portion of the one or more sensors, it does not expressly teach doing so based on the probability exceeding a predefined threshold.
However, Walsh teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to transmit a message to an individual regarding a probability and interval of behavior if the probability exceeds a predefined threshold ([41], [42], [44], and [48] describe sending an alert to a user if the chance of the user currently being drowsy is above a threshold).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to transmit the message to the individual regarding the probability and interval of behavior if the probability exceeds a pre-defined threshold taught by Walsh since the claimed invention is only a combination of these old and well known elements which would have performed the same function in .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al (US Patent Application Publication 2012/0313785) in view of Firminger et al (US Patent Application Publication 2010/0131602) and Walsh et al (US Patent Application Publication 2016/0052391) as applied to claim 1, and further in view of Bender et al (US Patent Application Publication 2017/0293738).

With respect to claim 6, Hanson/Firminger/Walsh teach the computer-implemented method of claim 5. Hanson does not expressly disclose wherein the computing device comprising the portion of the one or more sensors is an Internet of Things device.
However, Bender teaches that it was old and well known in the art of patient monitoring before the effective filing date of the claimed invention to collect consumption data from a computing device comprising sensors, where the computing device is an Internet of Things device ([15], [34], and [36] describe a user device comprising an IoT device which comprises a plurality of sensors).
Therefore it would have been obvious to one of ordinary skill in the art of patient monitoring before the effective filing date of the claimed invention to modify the combination of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris et al (US Patent Application Publication 2015/0199484)
Wala (US 10,825,567)
Vleugels et al (US Patent Application Publication 2017/0220772)
Shuster et al (US Patent Application Publication 2015/0257681)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gregory Lultschik/Examiner, Art Unit 3626